July 9, 2013 VIA EDGAR Christina Chalk Senior Special Counsel Office of Mergers and Acquisitions United States Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 RE: Merisel, Inc. Schedule 13E-3 filed June 21, 2013 Amendment No. 1 to Schedule 13E-3 filed June 26, 2013 Filed by Merisel, Inc., Saints Capital Granite, LLC, Merisel Saints Newco, Inc. and Saints Capital Granite, L.P. File No. 5-40042 Dear Ms. Chalk: We have received your comments with respect to the above-referenced filings that were set forth in a letter dated July 2, 2013. The remainder of this letter contains the text of your comments followed by our corresponding responses on behalf of both Merisel, Inc. (“ Merisel ” or “
